Citation Nr: 1626813	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO continued a 50 percent disability rating for the Veteran's service-connected PTSD. 

In a June 2015 rating decision, the RO denied entitlement to TDIU.  The Veteran did not file a notice of disagreement with that decision.  However, in a June 2015 supplemental statement of the case (SSOC), the RO included the matter as an appellate issue as part and parcel of the increased rating claim.  See generally Rice v. Shinseki, 22 Vet.App. 447 (2009).   Thus, the issue of entitlement to TDIU is on appeal before the Board.  Id.  

In his October 2012, substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the hearing by a January 2016 letter; however, he failed to report for that proceeding.  In a March 2016 appellant's brief, the Veteran's representative reported that the Veteran was unable to attend the scheduled hearing because his mother was hospitalized.  However, in June 2016, the Veteran's representative clarified that he was not requesting to reschedule the hearing.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from April 2005 to June 2015 that were considered by the Agency of Original Jurisdiction (AOJ) in an October 2012 statement of the case and June 2015 SSOC.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran was afforded a VA examination in connection with his claim in May 2015.  However, the Board finds that the examination is inadequate for rating purposes.  In particular, the examiner noted that the Veteran retired in 2008.  However, the examiner did not address the Veteran's lay statements that he was incapable of maintaining employment due to his symptoms of PTSD.  See, e.g., October 2012 substantive appeal.  Moreover, the Board finds that there are internal inconsistencies in the examination report.  The examiner reported that although difficulty establishing and maintaining relationships is often directly related to PTSD, the Veteran's social difficulties appeared more characterological in nature. However, the examiner also listed difficulty establishing and maintaining effective work and social relationships as a symptom of the Veteran's PTSD.  Therefore, the Board finds that an additional examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the PTSD rating issue remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the PTSD rating issue. 

Lastly, the record reflects that the Veteran receives ongoing mental health treatment.  Therefore, on remand, the AOJ should obtain any outstanding VA and private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Albany VA MAMC dated from June 2015 to the present and the Albany Vet Center dated from August 2012 to the present.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must report all signs and symptoms necessary for rating the disability.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected PTSD, including the frequency, severity, and duration of such symptomatology.  He or she should specifically indicate whether the Veteran's symptoms of social impairment are a manifestation of his service-connected PTSD.   

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




